Page | of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

UNITED STATES DISTRICT COURT
were ston Dstnctel

Roald Saks, Emtit, Seer

Plaintiff/Petitioner )

Feck/a bey of Thess; : hiv) Civil Action No.
Defendant/Respondent e F A ’) )

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS

 

(Long Form)
Affidavit in Support of the Application Instructions
I am a plaintiff or petitioner in this case and declare Complete all questions in this application and then sign it.
that I am unable to pay the costs of these proceedings Do not leave any blanks: if the answer to a question is “0,”
and that I am entitled to the relief requested. I declare “none,” or “not applicable (N/A),” write that response. If

under penalty of perjury that the information below is you need more space to answer a question or to explain your
true and understand that a false statement may result in answer, attach a separate sheet of paper identified with your
a dismissal of my claims. name, your case's docket number, and the question number.

Signed: Kioicdy, al Aout Date: feblug oy /f ) ZO ZO)

L, For both you and your spouse estimate the average amount of money received from each of the following
sources during the past 12 months. Adjust any amount that was received weekly, biweekly, quarterly,
semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any deductions
for taxes or otherwise.

 

 

 

 

 

 

 

 

 

 

 

 

Income source Average monthly income Income amount expected
amount during the past 12 next month
months
You Spouse You Spouse
Employment § 0.00 |s 0.00|s 0.00 |s 0.00
Self ] t
nee § 0.00$ 0.00|$ 0.00 |$ 0.00
Income from real property (such as rental income) 5 0.00 |S 0.0018 0.00 |$ 0.00
Interest and dividend
eee ENE § 0.00 |$ 0.00|$ 0.00 |$ 0.00
Gifts
$ 0.00 |$ 0.00]$ 0.00 |$ 0.00
Alimon
* $ 0.00 |$ 0.00|$ 0.00 |$ 0.00
His Sunn $ 0.00|$ 0.00]$ 0.00 |$ 0.00

 

 

 

 

 

 

 

Case 2:20-cv-04026-MDH Document1 Filed 02/14/20 Page 1of5
 

 

 

 

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

Page 2 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Retirement (such as social security, pensions, annuities, $ 0.0018 0.00/$ 0.00 I$ 0.00
insurance)
Disability (such as social security, insurance payments) $ 750.001$ 0.001$ 750.00 |$ 0.00
U l t t
BPI ERY Payee $ 0.00/$ 0.00$ 0.00 |$ 0.00
Public-assistance (such as welfare) § 0.001$ 0.00/$ 0.00 |$ 0.00
CIR spare § 121.00]$ 0.00/$ 121.00 |$ 0.00
71.00 : 871.00 :
Total monthly income: 8 $ 0.00/5 $ 0.00
2: List your employment history for the past two years, most recent employer first. (Gross monthly pay is before taxes or
other deductions.)
Employer Address Dates of employment Gross
monthly pay
N/A- disabled N/A- disabled N/A- disabled $ 0.00
N/A- disabled N/A- disabled N/A- disabled $ 0.00
34 List your spouse's employment history for the past two years, most recent employer first. (Gross monthly pay is before
taxes or other deductions.)
Employer Address Dates of employment Gross
monthly pay
N/A- no spouse N/A- no spouse N/A- no spouse $ 0.00
N/A- no spouse N/A- no spouse N/A- no spouse $ 0.00
N/A- no spouse N/A- no spouse N/A- no spouse $ 0.00

 

 

 

 

 

4. How much cash do you and your spouse have? $ 47.00 | € boot )

Below, state any money you or your spouse have in bank accounts or in any other financial institution.

 

 

 

 

 

 

 

 

 

Financial institution Type of account Amount you have Amount your
sll c spouse has
| CONE
BB and T Bank Spend, Reserve, Growth $ og \U 0.96 |$ 0.00
PNC Bank checking $ ( 46.91 |$ 0.00
Chase Bank checking $ f Aho \ -660.00 |$ 0.00
eo

If you are a prisoner, you must attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. If you have multiple accounts,
perhaps because you have been in multiple institutions, attach one certified statement of each account.

Case 2:20-cv-04026-MDH Document1 Filed 02/14/20 Page 2 of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

Page 3 of 5

 

5. List the assets, and their values, which you own or your spouse owns. Do not list clothing and ordinary

household furnishings.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assets owned by you or your spouse
Home (Value) 0.00
Other real estate (Value) 0.00
Motor vehicle #/ (Value) 0.00
Make and year: N/A- Mercedes C-230 was towed in Las Vegas in 2016
Model: N/A- Mercedes C-230 was towed in Las Vegas in 2016
Registration #: N/A- Mercedes C-230 was towed in Las Vegas in 2016
Motor vehicle #2 (Value) 0.00
Make and year: N/A- Mercedes C-230 was towed in Las Vegas in 2016
Model: N/A- Mercedes C-230 was towed in Las Vegas in 2016
Registration #: N/A- Mercedes C-230 was towed in Las Vegas in 2016
Other assets (Value) 0.00
Other assets (Value) 0.00
6. State every person, business, or organization owing you or your spouse money, and the amount owed.
Person owing you or your spouse Amount owed to you Amount owed to your spouse
money
Stanley Frank $ abo tb 4,000.00|$ 0.00
Parris Foster $ het 1,000.00|$ 0.00
Lori Dodson $ Mort 200.00]$ 0.00
f
7. State the persons who rely on you or your spouse for support.
Name (or, if under 18, initials only) Relationship Age
N/A- parental rights terminated by Judge Greenhawt N/A- parental rights terminated in June of 2009 [0
N/A- parental rights terminated by Judge Greenhawt N/A- parental rights terminated in June of 2009 [0
N/A- parental rights terminated by Judge Greenhawt N/A- parental rights terminated in June of 2009 0

 

 

 

 

Case 2:20-cv-04026-MDH Document1 Filed 02/14/20 Page 3 of 5
 

Page 4 of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

8. Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the
monthly rate.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

You Your spouse

Rent or home-mortgage payment (including lot rented for mobile home)

Are real estate taxes included? O Yes No $ 0.00 |$ 0.00

Is property insurance included? O Yes * No
Utilities (electricity, heating fuel, water, sewer, and telephone) $ 0.00 1$ 0.00
Home maintenance (repairs and upkeep) $ 0.00 |$ 0.00
Food $ 150.00 |$ 0.00
Clothing $ 40.00 |$ 0.00
Laundry and dry-cleaning $ 15.00/$ 0.00
Medical and dental expenses $ 40.00 |$ 0.00
Transportation (not including motor vehicle payments) $ 100.00 |$ 0.00
Recreation, entertainment, newspapers, magazines, etc. $ 150.00 |$ 0.00
Insurance (not deducted from wages or included in mortgage payments)

Homeowner's or renter's: NA- no renter's insurance $ 0.00 |$ 0.00

Life: N/A- no life insurance $ 0.00 |$ 0.00

Health: Medicare, Medicaid, & AETNA/Wellcare $ 100.00 |$ 0.00

Motor vehicle: N/A- no motor vehicle insurance $ 0.00 |$ 0.00

Other: N/A- no other insurance $ 0.00 |$ 0.00
Taxes (not deducted from wages or included in mortgage payments) (specify): $ 0.00|$ 0.00
Installment payments

Motor vehicle: N/A- no motor vehicle payments $ 0.00 |§ 0.00

Credit card (name): N/A- no credit card payments $ 0.00 |$ 0.00

Department store (name): N/A- no department store payments $ 0.00|$ 0.00

Other: N/A- no other installment payments $ 0.00 |$ 0.00
Alimony, maintenance, and support paid to others $ 0.00)s§ 0.00

 

Case 2:20-cv-04026-MDH Document1 Filed 02/14/20 Page 4 of 5
 

Page 5 of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

 

 

 

 

CeEUE expenses for operation of business, profession, or farm (attach detailed § 0.0018 0.00
ement)
Other (specify): $ 0.00/$ 0.00
595.00 0.00
Total monthly expenses: . i

10.

11.

12.

 

 

 

 

Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the
next 12 months?

Yes No If yes, describe on an attached sheet.

Have you spent — or will you be spending — any money for expenses or attorney fees in conjunction with this
lawsuit? © Yes No

If yes, how much? §$ 0.00

Provide any other information that will help explain why you cannot pay the costs of these proceatin ss.
Because of the 2014 case of Emrit v. Yahoo and the opinion of Judge Saundra Brown Armstrong in the U.S.

District Court of Northern California in Oakland, California (studied at Santa Claral Law School), the plaintiff
must state that this IFP application is submitted with rough estimates and/or approximations and that the
plaintiff is neither a tax attorney nor a certified public accountant (CPA) who can prepare financial statements
according to generally-accepted accounting principles (GAAP) promulgated by FASB and EITF.

Identify the city and state of your legal residence.
Sarasota, Florida
Your daytime phone number: (703) 936-3043

Yourage: 43 Your years of schooling: 20

Case 2:20-cv-04026-MDH Document1 Filed 02/14/20 Page 5 of 5
